Order entered February 7, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-00548-CR
                                       No. 05-12-00549-CR

                              JUAN JOSE VASQUEZ, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                   Trial Court Cause Nos. 219-82231-2011, 219-82232-2011

                                             ORDER
        The Court REINSTATES the appeals.

        On November 16, 2013, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed. On January 15, 2013, we received correspondence from the

trial court stating that a hearing had been conducted; on January 29, 2013, appellant tendered his

brief, and on February 4, 2013, appellant filed a motion to extend time to file his brief.

        We GRANT the extension motion and ORDER appellant’s brief filed as of the date of

this order.



                                                        /s/   CAROLYN WRIGHT
                                                              CHIEF JUSTICE